Citation Nr: 0209367	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  96-51 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for fatigue 
(alternatively claimed as "loss of strength") as a chronic 
disability resulting from an undiagnosed illness.  

2.  Entitlement to service connection for headaches as a 
chronic disability resulting from an undiagnosed illness.  

(The issue of entitlement to service connection for joint 
pain as a chronic disability resulting from an undiagnosed 
illness will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion





WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1988 to May 1992.  
His DD Form 214 indicates in part that he participated in 
Operation Desert Shield/Storm.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied service connection for fatigue (variously 
claimed as loss of strength), joint pain, and headaches, all 
claimed as chronic disabilities resulting from an undiagnosed 
illness.  A statement from the veteran in January 1998 can be 
considered as a Notice of Disagreement as the veteran makes 
reference to "his appeal".  In May 1999, the RO issued a 
Supplemental Statement of the Case on these issues, however 
there was no notice to the veteran that he was required to 
file a substantive appeal.  A Statement from the veteran's 
representative from July 1999 can be considered a substantive 
appeal as to these issues, and it is considered timely as the 
veteran had not been informed of any time requirements for 
filing a substantive appeal.  


The veteran and his spouse testified before a local hearing 
officer in February 1997. 

These issues were initially presented to the Board in July 
2000, at which time they were reopened and remanded for 
additional development.  The RO was ordered to obtain the 
veteran's Social Security records, as well as any outstanding 
medical treatment records, both private and VA, relevant to 
the veteran's claim.  The RO was also ordered to schedule the 
veteran for another VA medical examination.  

The issue of entitlement to service connection for joint pain 
as a chronic disability resulting from an undiagnosed illness 
is to be further developed by the Board, and will be the 
subject of a separate later decision.  

The RO's attention is directed to the July 2000 Board 
decision, last paragraph of the Introduction, in which 
several issues which were raised by the veteran were referred 
to the RO for initial consideration.  The RO should address 
these matters.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.  

2.  There is no medical evidence, and there are no objective 
signs and symptoms of chronic disability manifested by 
fatigue which is attributable to an undiagnosed illness as 
the result of service in the Persian Gulf.

3.  The veteran's headaches were diagnosed to be of migraine 
origin; there is no objective evidence of disability 
manifested by headaches which cannot be attributed to a known 
clinical diagnosis. 



CONCLUSIONS OF LAW

1.  Service connection for fatigue (alternatively claimed as 
"loss of strength"), as a chronic disability resulting from 
an undiagnosed illness, is denied.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.317 (2001), 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).  

2.  Service connection for headaches, as a chronic disability 
resulting from an undiagnosed illness, is denied.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at sections including 38 C.F.R. 
§§ 3.102, 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's February 1988 service entrance examination was 
negative for any indications of fatigue or headaches.  In 
November 1989, the veteran was seen with complaints of a 
headache and a runny nose.  A cold was suspected.  On a 
separation examination in March 1992, the veteran's head, 
abdomen, viscera, upper extremities, lower extremities, feet, 
spine, and "other musculoskeletal" were normal, as was a 
neurologic examination.  A history of strained knees since 
January 1989 and a history of low back pain since November 
1991 were noted.  

In September 1994, the veteran sought treatment at Carrabus 
Memorial Hospital for complaints of fatigue and dyspnea.  A 
chest X-ray revealed no significant abnormalities.  A 
diagnosis of dyspnea respiratory alkalosis was given.  


The veteran first filed a claim for VA disability benefits in 
September 1994.  He reported his private medical treatment at 
Carrabus Memorial Hospital, and records of that treatment 
were obtained by the RO.  

The veteran was seen in September 1994 for a Persian Gulf 
examination.  He had complaints of headaches on and off for 
over a year, exhaustion, and fatigue.  On examination, the 
veteran additionally complained of aching muscles, joint 
pain, and questionable anorexia.  His weight was 185 lbs.  
The diagnostic impressions included Gulf War Syndrome and he 
was referred to the Persian Gulf Clinic.

Additional VA outpatient treatment records from September 
1994 reflect reports of persistent headaches.  He had 
numerous complaints of a non definite origin. The diagnostic 
impressions included headaches of unknown cause.  

Another VA medical examination was performed on the veteran 
in November 1994; he had complaints to include headaches, 
marked lethargy, insomnia, anorexia, and aching joints and 
muscles for one year since returning from the Persian Gulf.  
On examination, the veteran reported a one-year history of 
daily headaches.  No head injury was reported.  He complained 
of muscle soreness that was present for one and one-half 
years.    

A December 1994 CT scan of the veteran's head showed right 
maxillary sinus disease.  

A January 1995 VA outpatient treatment record contains 
continued reports of headaches.  The treating physician 
raised the possibility of a neurological consultation.  

On another VA Persian Gulf Examination in February 1995, the 
veteran had complaints to include sluggishness, lack of 
strength and headaches.  No medical illness was identified 
during this examination as to Persian Gulf Service syndrome.  
However, headaches, tension type; and history of 
anxiety/depression manifest by tension, irritability, 
anorexia, insomnia, and fatigue were diagnosed.  

VA outpatient treatment records for 1995-96 contain numerous 
reports by the veteran of headaches.  

In February 1996, the Social Security Administration found 
the veteran was eligible for disability benefits, effective 
from February 1995.  He was found to be disabled due to post 
traumatic stress disorder.  Medical reports of headaches were 
also noted.  

At the RO hearing in February 1997, the veteran testified 
that he had problems with endurance and experienced headaches 
on a regular basis.  

A VA outpatient record from November 1996 described the 
veteran's energy level as good.  In March 1997 , he 
complained of a headache.  He was seen for headache, joint 
pains, joint stiffness, and fatigue in August 1997.  

In February 2001, the RO sent the veteran a letter informing 
him of the recent changes brought about by the Veterans 
Claims Assistance Act of 2000.  The veteran was also provided 
with a list of the evidence already of record, and asked to 
submit any postservice medical or nonmedical evidence, not 
already of record, of fatigue, joint pain, and headaches.  He 
was also asked to report any VA or non-VA treatment since 
November 1997 for fatigue, joint pain, and headaches.  The RO 
informed the veteran that he could either submit this 
evidence himself, or sign a release authorizing the VA to 
request it.  

Pursuant to the Board's July 2000 remand order, the RO 
obtained the remainder of the medical records associated with 
the veteran's claim for Social Security Disability benefits.  

New VA medical examinations were afforded the veteran in 
September 2001.  When questioned regarding his fatigue, he 
reported tiredness, insufficient energy, and the onset of 
fatigue approximately two years after service separation.  No 
history of significant fever, pharyngitis, or lymphadenopathy 
was noted.  On examination, the examiner described the 
veteran as "brisk" in response and "positive" in his 
activities, such that a diagnosis of chronic fatigue syndrome 
was not warranted.  A neurological examination revealed 
continued reports of headaches.  These first began in 1994, 
and continued at a rate of approximately two per week.  He 
treated them with aspirin.  On physical examination, no 
neurological deficiencies were noted.  A diagnosis was given 
of headaches, atypical, familial, migraine.   

In a December 2001 addendum to the September 2001 VA general 
medical examination, the examiner described the veteran as a 
"robust, muscular, strong man" who could engage in 
"vigorous physical activity" and was never ordered by a 
physician to seek rest as a remedy.  Thus, although the 
veteran did have some problems with sleep, he did not exhibit 
unusual fatigue, in a medical sense.  The examiner found no 
evidence of pathologic fatigue or loss of strength.  

Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to the 
VA's duty to assist.  See Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126) (West 
Supp. 2001)).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000).  
Pertinent regulations that implement the Act were 
promulgated.  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).  



In this case, the RO has had an opportunity to consider the 
claims for service connection for headaches and fatigue, all 
claimed as secondary to an undiagnosed illness, in light of 
the above-noted change in the law, and the requirements of 
the new law have been satisfied.  

By virtue of the May 1998 Statements of the Case, the various 
Supplemental Statements of the Case, and the RO's February 
2001 letter, the veteran and his representative have been 
advised of the laws and regulations governing the claims on 
appeal the evidence needed to establish his claim.  Hence, he 
has been given notice of the information and evidence 
necessary to substantiate his claims.  While the definition 
of undiagnosed illness has been expanded to include 
"medically unexplained chronic multisymptom illness" such as 
fibromyalgia, chronic fatigue syndrome and irritable bowel 
syndrome, it is noted that the veteran has not been diagnosed 
with any of these illnesses.  As such, the veteran will not 
be prejudiced by the RO's failure to consider this change.  
In short, a remand would serve no useful purpose.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided). 

Moreover, pertinent medical treatment records have been 
obtained and associated with the claims file.  The veteran 
has cited treatment at Carrabus Memorial Hospital, a private 
facility, and numerous VA medical centers.  The veteran's 
records from these health care facilities have all been 
obtained by the RO.  Additionally, the RO has obtained the 
evidence associated with the veteran's claim for Social 
Security Administration benefits.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  The veteran has not 
identified any additional relevant evidence that has not been 
requested or obtained in connection with the issues under 
discussion.  As there is no indication whatsoever that there 
is any existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is not here at issue.  See Quartuccio v. Principi, No. 
01-997 (U.S. Vet. App. June 19, 2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  
Finally, the veteran has been afforded comprehensive VA 
examinations in connection with his claims. Hence, 
adjudication of the above-referenced issues is appropriate at 
this time, and the claims are ready to be considered on the 
merits.  

In summar, the VA has satisfied its duties to notify and to 
assist the appellant, and, as such, further development 
requiring expenditure of VA resources is not warranted.  In 
view of the foregoing, no possibility of prejudice to the 
veteran is found were the Board to proceed to adjudicate the 
merits of the issue now on appeal.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOGCPREC 16-92 (O.G.C. Prec. 16-92).

Generally, applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001).  

With respect to claims based upon service during the Persian 
Gulf War, 38 U.S.C. § 1117, authorizes as follows:

(a) (1) The Secretary may pay 
compensation under this subchapter [38 
USCS §§ 1110 et seq.] to a Persian Gulf 
veteran with a qualifying chronic 
disability that became manifest-- 
(A) during service on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
(B) to a degree of 10 percent or more 
during the presumptive period prescribed 
under subsection (b). 
(2) For purposes of this subsection, the 
term "qualifying chronic disability" 
means a chronic disability resulting from 
any of the following (or any combination 
of any of the following): 
(A) An undiagnosed illness. 
(B) A medically unexplained chronic 
multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms. 
(C) Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under subsection (d) warrants 
a presumption of service-connection. 

The pertinent regulations are as follows:

(a)(1) Except as provided in paragraph (c) of this 
section, VA shall pay compensation in accordance with 
chapter 11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) 
of this section, provided that such disability:  
(i) became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree 
of 10 percent or more not later than December 31, 2006; 
and  
(ii) by history, physical examination, and laboratory 
tests cannot be attributed to any known clinical 
diagnosis.  
(2) For purposes of this section, "objective 
indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-
medical indicators that are capable of independent 
verification.  
(3) For purposes of this section, disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and 
worsening over a 6-month period will be considered 
chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  
(4) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated 
using evaluation criteria from part 4 of this chapter 
for a disease or injury in which the functions 
affected, anatomical localization, or symptomatology 
are similar.  
(5) A disability referred to in this section shall be 
considered service- connected for purposes of all laws 
of the United States.  
(b) For the purposes of paragraph (a)(1) of this 
section, signs or symptoms which may be manifestations 
of undiagnosed illness include, but are not limited to: 
(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the respiratory system 
(upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders.  
(c) Compensation shall not be paid under this section:  
(1) if there is affirmative evidence that an 
undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or  
(2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's 
most recent departure from active duty in the Southwest 
Asia theater of operations during the Persian Gulf War 
and the onset of the illness; or  
(3) if there is affirmative evidence that the illness 
is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  
(d) For purposes of this section:  
(1) the term "Persian Gulf veteran" means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian 
Gulf War.  
(2) the Southwest Asia theater of operations includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (2001).  

As an initial matter, the Board notes that the DD Form 214 
reflects that the veteran received the Southwest Asia Service 
Medal and the Kuwait Liberation Medal.  Based on this 
evidence and for purposes of analysis under 38 C.F.R. 
§ 3.317, the Board finds that the veteran had active military 
service in the Southwest Asia theater of operations during 
the Gulf War.  

A.  Fatigue

The veteran reported that his fatigue began after his 
separation from service.  However, there is no objective 
evidence of signs or symptoms of fatigue, and no medical 
evidence of disability attributable to fatigue.  While the 
veteran reported sluggishness during his February 1995 
Persian Gulf Examination, the examination report indicated 
normal findings, with no evidence of chronic fatigue noted.  
In addition, the veteran's September 2001 VA examination 
report, and December 2001 report addendum reflected no 
evidence of excess fatigue; the veteran was described as a 
"robust, muscular, strong man" who could engage in 
"vigorous physical activity."  Thus, the examiner found no 
evidence of pathologic fatigue or loss of strength, or that 
the veteran had unusual fatigue, in the medical sense.  
Accordingly, as there is no objective evidence of disability 
associated with fatigue, the claim must be denied.  

B.  Headaches

The veteran has been evaluated on several occasions for his 
complaints of headaches, and headaches, tension type, were 
diagnosed during his February 1995 VA Persian Gulf 
Examination.  Likewise, in September 2001 he was diagnosed as 
having migraine headaches.  Thus, as the veteran's headaches 
have a diagnosed etiology, he has failed to meet the criteria 
that his illness not be attributable to any known clinical 
diagnosis.  Therefore, his claim for service connection for 
headaches due to chronic disability as a result of 
undiagnosed illness must be denied.  

Summary

In reaching the foregoing conclusions, the Board considered 
the veteran's statements and believes that the veteran is 
sincere in his belief that the claimed disorders are related 
to his Persian Gulf service.  However, the preponderance of 
the evidence is against his claim.  There is either no 
supporting evidence of the claimed symptoms or the symptoms 
have been attributed to known clinically diagnosed disorders 
which are not shown to be related to service.  Accordingly, 
the claims are denied.  



ORDER

Entitlement to service connection for fatigue (alternatively 
claimed as "loss of strength") as a chronic disability 
resulting from an undiagnosed illness is denied.  

Entitlement to service connection for headaches, as a chronic 
disability resulting from an undiagnosed illness is denied.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

